PER CURIAM.

Attorney disciplinary proceeding; attorney's license revoked; revocation stayed pending appeal.

We review the recommendation of the referee, Attorney John Shannon, Jr., that the license of Attorney Challoner Morse McBride be revoked as discipline for conduct that led to her conviction on February 19, 1993 in Door County Circuit Court of one count of felony theft by bailee and three counts of theft by fraud. The referee concluded that those convictions reflect adversely on Attorney McBride's honesty, trustworthiness and fitness as a lawyer, contrary to former SCR 20.04(3) and current SCR 20:8.4(b).1 The referee rec*605ommended that the license revocation be stayed pending resolution of Attorney McBride's appeal of her convictions.
Attorney McBride was admitted to practice law in Wisconsin in 1976. In June, 1993, when informed of her felony convictions, the court summarily suspended Attorney McBride's license to practice law pending disposition of this disciplinary proceeding.
We adopt the referee's conclusion concerning Attorney McBride's professional misconduct and determine that license revocation is warranted as discipline for that misconduct. Because Attorney McBride's license to practice law is currently suspended and will remain so until further order of the court, we accept the referee's recommendation that the license revocation imposed in this proceeding be stayed pending disposition of the appeal of Attorney McBride's convictions.
It Is Ordered that the license of Challoner Morse McBride to practice law in Wisconsin is revoked as discipline for professional misconduct and the license revocation is stayed pending disposition of the appeal of her felony convictions and until further order of the court.
It Is Further Ordered that within 60 days of the date of this order Challoner Morse McBride pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
It Is Further Ordered that Challoner Morse McBride comply with the provisions of SCR 22.26 con*606cerning the duties of a person whose license to practice law in Wisconsin has been revoked.

 SCR 20:8.4 provides:
*605Misconduct
It is professional misconduct for a lawyer to:...
(b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects;